DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/18/2022.Claims 1-5,7-12,14-19 are pending. In response to Amendment, the previous rejection of Claims 1-5,7-12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al (US 9,396,354) in view of Kerger et al (US 2017/0249674) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-5,7-12,14-19 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Murphey teaches a processor-implemented method for contextually masking visual elements in a digital photograph, the method comprising : constructing, by a processor, a ruleset based on one or more privacy preferences of a plurality of individuals within the digital photograph ( Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face, abstract; column 2 lines 59-64 ),  and responsive to a viewer digitally accessing the digital photograph ( column 3 lines 6-23]); and prior to displaying the digital photograph to the viewer( before being able to receive an image, the recipient may be prompted to send a request to the subject (i.e., the person in the picture) for permission to view the image, column 2 lines 59-column 3 lines 1-11); masking, by the processor, one or more visual elements within the digital photograph from view of the viewer based on the ruleset and an identity of the viewer( Murphy teaches the privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, where the masking of faces detected in the image are automated, or in real time, in column 2 lines 42-58, column 3 lines 24-36, where the processor is discussed in column 3-4 lines 65-67 and 1- 23). Murphy teaches the privacy protection module 142 processes a set of images of a user and generates a facial signature that is associated with a user name (i.e. identity of the viewer). Facial signatures and associated user names may be maintained for all users within a photograph sharing or video sharing application”, column 2 lines 42-58). Murphey  teaches an adaptive privacy mask can be applied to these objects automatically as described above”, para 0011 )
Crutchfield et al (US 10,489,873) teaches the visual content is displayed on an image viewing structure of the digital imaging device while being acquired. The photograph customization system is configured to use the current location of the digital imaging device for providing one or more embeddable content ages and to display information from at least one of the one or more embeddable content images on an image viewing structure of the digital imaging device while the visual content being acquired by the digital imaging system is being displayed on the image viewing structure. Additionally, Crutchfield teaches people have an expectation that their digital imaging solution offer them various approaches for enhancing their digital photographs though contextualization (e.g., editing a label into the photograph after it is taken) and/or customization (e.g., editing a border, special effect, etc into the photograph after it is taken). However, these post-capture approaches for enhancing their digital photographs often contribute to photos not being shared or added to an album because one or more separate process must performed after taking the photograph to achieve such contextualization and/or customization. Therefore, enabling such contextualization and/or customization to be performed in combination with taking a photograph is advantageous, desirable and useful. None teaches : 
prior to displaying the digital photograph to the viewer, removing, by the processor, one or more textual references to the one or more visual elements from a plurality of social media comments associated with the digital photograph; and displaying the masked digital photograph to the viewer.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 15 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664